DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 12/13/2021 have been entered.

Objections Withdrawn
The objections to the claims due to the minor informalities have been withdrawn in light of the examiner’s amendments below.

Rejections Withdrawn
The rejections of the claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in light of the examiner’s amendments below.

The rejections of the claims 6 (and the depending claims thereof) under 35 U.S.C. 102(a)(1) as being anticipated by Benaron, US 5413098 have been withdrawn in light of the examiner’s amendments below that the cited references do not teach or reasonably suggest the claimed limitations of an infrared tissue imaging apparatus for tissue blood concentration having a cup shaped support structure arranged to conform 
Where, the infrared radiation emitter LE configured to emit radiation beams each, along an incident direction which defines a line of path of the incident photons, each said radiation beam causing a measurement along said incident direction that is a single point Tij for a transmitted image, each said single point Tij of said transmitted image associated with the position of said single incident direction, and infrared radiation detector LD, each one said radiation detector LD being configured to measure a radiation intensity along said line of path of said incident photons of one of said radiation emitters LE that emits radiation propagating along said line of path of said incident photons , which determines one pixel element for a transmitted image Tij. 
Further, computer connected to the  emitter and the detector and configured for controlling both the radiation emitter illuminating beam and the radiation detector,
The radiation detectors LD that lie along said same line of path of said incident photons said radiation emitted by said at least one radiation emitter LE, which create one said individual pixel for a transmitted image Tij, are in fixed position with respect to said radiation emitters LE and are fitted with a collimating section CL that prevents radiation from entering said radiation detector LD, unless it is mostly along said direction at which said radiation was emitted by said radiation emitter LE.
Which, the computer collects all measurements of said radiation intensities Tij measured by said radiation detectors LD measuring said radiation intensity Tij along said direction of said radiation beam emitted by said radiation emitters LE on the matrix 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Inventor Sergio Monteiro on 1/10/2022.

The application has been amended as follows: 

Claim 6;

An infrared tissue imaging apparatus for tissue blood concentration, comprising: 
a cup shaped support structure arranged to conform the tissue to be imaged,
infrared radiation emitter LE configured to emit radiation beams each, along an incident direction which defines a line of path of the incident photons, each said radiation beam causing a measurement along said incident direction that is a single point Tij for a transmitted image, each said single point Tij of said transmitted image associated with the position of said single incident direction, 
an at least one infrared radiation detector LD, each one said radiation detector LD being configured to measure a radiation intensity along said line of path of said incident photons of one of said radiation emitters LE that emits radiation propagating along said line of path of said incident photons , which determines one pixel element for a transmitted image Tij, 
computer connected to the  emitter and the detector and configured for controlling both the radiation emitter illuminating beam and the radiation detector,
wherein the emitter and the detector are fixed on the cup shaped support structure,
where said radiation detectors LD that lie along said same line of path of said incident photons said radiation emitted by said at least one radiation emitter LE, which create one said individual pixel for a transmitted image Tij, are in fixed position with respect to said radiation emitters LE and are fitted with a collimating section CL that prevents radiation from entering said radiation detector LD, unless it is mostly along said direction at which said radiation was emitted by said radiation emitter LE, 
the computer configured for collecting all measurements of said radiation intensities Tij measured by said radiation detectors LD measuring said radiation 
the computer further configured to construct two images (1) a transmitted image and/cup or (2) a scattered image Sij by analyzing pixelized image transferred from detector and determine the center of the light distribution associated with brightness of each pixel of the transmitted image is the numerical value of the measurement of the energy that reaches the infrared detector,
displaying said values of Tij and/or Sij on a display to create a first transmitted image T and/or a second scattered image S of an object OBJ.

Conclusion
Claims 6-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERKAN AKAR/           Primary Examiner, Art Unit 3793